DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1., 9-10, 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims (1, 13), 7, 8, (3, 6, 8, 26), (3, 4, 5, 6,), (3, 4, 5, 6), (3, 6, 8, 25), 25, (22, 23) of U.S. Patent No.10789710 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both current application and the cited patent are directed to characterizing fluids from patient and estimating volumetric flow rate based on classification of flow type of air, liquid or turbulent liquid analysis of conduit fluid time series images. The difference between the current application and the cited patent is that the current application is similar in scope to estimate volumetric flow rate based of classification of flow type of fluid flowing through conduit image region, and the cited patent is also estimation of volumetric flow rate based on classification of flow type of fluid flowing through conduit image region and further estimation of volume of fluid based on flow type, flow rate and proportion of liquid in the conduit fluid. Therefore, the cited patent included all features of the claims in current application, and therefore, rejected under 35 U.S.C. non-statutory double patenting as mapped in table below. 

Current Application

U.S. Patent No. 10789710 B2
Claim 1. A computer-implemented method for characterizing fluids from a patient, the method comprising: 

receiving a time series of images of a conduit configured to receive the fluids from the patient; 


identifying a conduit image region in the time series of images; 


classifying a flow type of the fluids passing through the conduit as one of air, laminar liquid, and turbulent liquid by evaluating an air-liquid boundary of the fluid within the conduit image region in the time series of images; and 


estimating a volumetric flow rate of the fluids in the conduit based on the classified flow type.
1. A computer-implemented method for characterizing fluids from a patient, the method comprising: 

receiving a time series of images of a conduit receiving the fluids from the patient; 


identifying a conduit image region in each of the images in the time series of images; 

classifying a flow type of content passing through the conduit as laminar liquid among a plurality of predetermined classifications based on an evaluation of the conduit image region in the time series of images; 


estimating a volumetric flow rate of the fluids from the patient in the conduit by estimating a total volumetric flow rate in the conduit, the estimating of the volumetric flow rate including tracking one or more pixels within the conduit image region throughout at least a portion of the time series of images; 

determining a proportion of the total volumetric flow rate associated with liquid; and 

estimating a volume of fluids that has passed through the conduit within a predetermined period of time, based at least in part on the classification of the flow type, on the volumetric flow rate, and on the proportion associated with liquid.

Claim 13. wherein the plurality of predetermined classifications comprises air, laminar liquid, and turbulent liquid.

Claim 9
Claim 7
Claim 10
Claim 8
Claim 15
Claims 3, 6, 8, 26
Claim 16
Claims 3 ,4, 5, 6
Claim 17
Claims 3, 4, 5, 6
Claim 18
Claims 3, 6, 8, 25
Claim 19
Claim 25
Claim 20
Claims 22, 23



Allowable Subject Matter
Claims 1-20 would be allowable over prior art, if rewritten to overcome the rejection(s) under 35 U.S.C. Non-statutory double patenting, set forth in this Office action by timely submission and approval of eTD. 
Claims 2-8 and 11-14 are not rejected over prior art and 35 U.S.C. Non-statutory double patenting, however, they depend from rejected base or intervening claims. Therefore, if the independent claims are amended to include the limitations of claims 2-8 and 11-14 would overcome the non-statutory double patenting. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINALBEN V PATEL whose telephone number is (571)270-5872. The examiner can normally be reached M-F: 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Pinalben Patel/Examiner, Art Unit 2661